Citation Nr: 9912531	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-02 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic right facial pain, residual of fracture of the right 
zygoma, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia, 
denied the veteran's claim for an increased evaluation in 
excess of 10 percent for service-connected chronic right 
facial pain, residual of fracture of the right zygoma.

(The veteran is also service-connected for bilateral 
defective hearing.  To the extent that he contends that his 
hearing acuity has decreased because of residuals of fracture 
of the right zygoma, he is advised that hearing loss is a 
separately rated disability which has not been developed for 
appellate review at the time of this appeal.)

The file indicates that the veteran is also claiming 
entitlement to a total disability rating for service-
connected disabilities due to individual unemployability 
(TDIU), and reimbursement of expenses for unauthorized 
medical treatment in May 1983.  As these issues have not been 
adjudicated and are not inextricably intertwined with the 
issue currently on appeal (See Holland v. Brown, 6 Vet. App. 
443 (1994)), they are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of fracture, 
right zygoma, are manifest on objective medical examination 
(including X-ray and CT scan) by two well-healed old 
fractures of the right zygomatic arch in the mid-portion and 
posterior aspect of the arch, with no other bony 
abnormalities; no observed swelling or hemorrhage of the 
surrounding soft tissues; no tissue adhesion, tendon damage, 
bone damage, or damage to the joints and nerves; good muscle 
strength; no evidence of muscle herniation; normal head 
posture and full range of motion (with some effort on full 
flexion); no facial deformity or scars; no submandibular or 
cervical adenopathy; and clear paranasal sinuses without soft 
tissue obstructions of either osteomeatal complex. 

2.  The veteran's service-connected right facial pain, 
residual of fracture, right zygoma, is manifest by subjective 
complaints of right-sided facial pain located in a 
distribution from the right temple (including the ear and 
mastoid region) to just beneath the mandibular ramus, with 
simultaneous subjective numbness to light touch and 
aggravation of subjective symptoms when performing chewing 
motions; these subjective complaints are not correlated by 
the objective medical evidence showing normal findings on 
clinical examination of his facial nerves, musculature, and 
skull. 


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for service-connected right facial pain, residual of 
fracture, right zygoma, have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.73, 4.124a, Diagnostic Codes 
5325, 8205, 8207, 8299-8305, 8299-8405, 8299-8307, 8299-8407 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in May 1962, 
approximately one month prior to his separation from active 
duty, he sustained a simple fracture of his right zygoma 
(cheekbone) while playing football in his off-duty hours 
while stationed in Alaska.  The records show that there was 
no artery or nerve involvement, and he was treated with open 
reduction of his fracture. 

The veteran was separated from service in June 1962.  Shortly 
afterward he filed a compensation claim for his fractured 
right cheekbone.  In a March 1963 RO decision, he was granted 
service connection and a noncompensable evaluation for 
residuals of fracture of the right zygoma.  The 
noncompensable evaluation remained in effect for over 20 
years.  Then, by action of an October 1984 RO decision, he 
was granted a 10 percent evaluation (effective from May 1983) 
for chronic right facial pain, residuals of fracture of the 
right zygoma. 

In June 1995, the veteran reopened his claim and, among other 
things, requested an increased rating in excess of 10 percent 
for service-connected chronic right facial pain, residuals of 
fracture of the right zygoma.  

The report of an August 1995 VA examination of the veteran's 
muscles shows that he complained of chronic facial pain 
affecting his right side.  Objective evaluation revealed no 
tissue adhesion, tendon damage, bone damage, or damage to the 
joints and nerves.  Muscle strength was good and there was no 
evidence of muscle herniation notwithstanding evidence of 
pain.  X-rays of his skull in multiple projections, including 
a Waters' view of the cranium, revealed no evidence of 
fracture or dislocation (though obtaining a "jug-handle" 
radiographic view of his zygomatic arches was recommended).  
The diagnosis was history of injury resulting in fracture of 
the right zygoma with complaints of chronic facial pain.

In September 1995, pursuant to the recommendation of the 
radiologist who conducted the August 1995 X-ray study, the 
veteran was subjected to an X-ray examination of his facial 
bones, in which Waters' and bilateral jug-handle views were 
obtained.  The radiographic impression was that the only 
obvious abnormality observed was the right zygomatic arch, 
which appeared to have sustained two prior fractures, one in 
the mid-portion of the arch and the other in the posterior 
aspect of the arch.  Both fractures appeared to have healed.

In a September 1995 VA examination report,  the examining 
physician reported that the veteran had residuals of right 
zygomatic fracture and complained of a persistent aching pain 
located in a distribution from the right temple (including 
the ear and mastoid region) to just beneath the mandibular 
ramus, with simultaneous subjective numbness to light touch.  
The veteran reported that his discomfort was aggravated by 
chewing motions, and that to compensate he tries to chew with 
only his left side.  He also stated that application of heat 
would temporarily reduce the aching.  His subjective 
complaints also included chronic aching of his neck, 
aggravated by flexing of his head.  On objective evaluation, 
his head was held in normal posture and displayed full range 
of motion, but with some effort on full flexion.  His maximum 
oral aperture was 2 centimeters.  No facial deformity or 
scars were noted, nor any submandibular or cervical 
adenopathy.  The impression was post-traumatic facial 
neuropathy.

The report of a February 1996 VA examination of the veteran's 
neck and skull shows that on review of the prior radiographic 
studies of his facial bones, in Waters' and bilateral jug-
handle views, the only revealed abnormality was the two old 
healed fractures of the right zygomatic arch.  To clarify the 
status of the veteran's condition, a CT scan was obtained.  
The CT scan of his facial bones was compared against the 
September 1995 films of the veteran's skull.  The CT scan 
revealed an old, well-healed fracture of the right zygomatic 
arch, with no observed swelling or hemorrhage of the 
surrounding soft tissues.  The remaining facial bones were 
normal in appearance and without evidence of acute new or 
chronic fracture.  The paranasal sinuses were clear and there 
were no soft tissue obstructions of either osteomeatal 
complex.  Those parts of the veteran's brain which were 
visualized in the CT scan were unremarkable.  The impression 
was old healed fracture of the right zygomatic arch, no other 
bony abnormalities.

In August 1997, VA conducted an evaluation of the veteran's 
cranial nerves.  At the examination, the veteran complained 
of experiencing an unrelenting facial pain over the right 
side of his face which he described as sharp and burning, and 
also dysphagia and intermittent loss of vision from his right 
eye.  With regards to his facial pain, he outlined a region 
that extended from his nasal labial fold to an area 
approximately 2 - 3 centimeters behind his ear onto the 
mastoid process.  Vertically, the reported area of pain 
extended from just above his right eyebrow to his mid-
mandible.  The veteran's symptoms were reportedly exacerbated 
by cold weather, by lying on the right side of his face, or 
by physical contact such as a touch or a light breeze.  He 
reported that he received only minimal relief of his symptoms 
by using heating pads, aspirin, and Tylenol.

Physical examination of the veteran's cranial nerves revealed 
an entirely normal first cranial nerve.  On evaluation of the 
second cranial nerve, the veteran subjectively stated that he 
had no vision out of his right eye or, alternately, that he 
had only superior nasal quadrant vision.  It was noted by the 
examiner, however, that the veteran's pupils were briskly 
reactive to both light and accommodation, symmetrically, and 
that his optic disc was normal in color and was not 
atrophied.  The third, fourth, and sixth cranial nerves were 
full and without ptosis or complaints of diplopia.  Sensation 
on his face was subjectively impaired incompletely over the 
area previously described.  There was no discoloration, no 
anatomic defects, and no other indication of objective 
findings.  The rest of the veteran's cranial nerves were 
entirely normal, with the exception of the hearing in his 
right ear.

The examining neurologist's impression was that the veteran 
had subjective facial pain, but without a great deal of 
objective medical evidence to support his subjective 
complaints.  The examiner noted with interest that the 
veteran's subjective zone of right facial pain extended 
beyond the area served by the fifth (trigeminal) cranial 
nerve, so it was difficult to attribute all of his claimed 
symptoms to trigeminal nerve damage.  The physician also 
remarked that the veteran's examination appeared to be 
somewhat elaborated, making reliable information even harder 
to obtain.  The physician stated that it was reasonable to 
conclude that the veteran had facial pain persisting after a 
skeletal injury which may or may not involve the root of the 
trigeminal nerve, but that there was no specific test which 
could be conducted to evaluate the trigeminal nerve.  The 
veteran was referred to the ophthalmological clinic for a 
dilated examination and formal visual field testing to 
determine if his visual complaints could be verified.

In October 1997, the veteran underwent an ophthalmological 
examination.  The ophthalmologist noted on his examination 
report that he was unable to refract the veteran because his 
responses were inconsistent.  However, it was subsequently 
determined that the veteran had a visually significant 
cataract in his right eye, for which he was recommended for 
eye surgery.

(Of interest regarding the manner in which the veteran 
reported his subjective symptoms, the report of a January 
1998 VA audiological evaluation shows that on testing he 
displayed very inconsistent results which appeared to greatly 
elevate the level of his actual hearing loss.  The examining 
audiologist remarked that the findings obtained on evaluation 
were not reflective of the veteran's true hearing abilities, 
and that he would not repeat words on speech recognition 
testing even though he was observed to respond very well to 
the examiner's questions.)

II.  Analysis

To the extent that the veteran contends that his service-
connected right facial pain, residual of fracture of his 
right zygoma, is productive of a greater level of impairment 
than that which is contemplated by the 10 percent evaluation 
currently assigned, his claim for an increased rating is 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that it is not inherently implausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  
Relevant evidence has been properly developed, and no further 
assistance is required to comply with VA's duty to assist.  
Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

The veteran's service-connected right facial pain, residual 
of fracture, right zygoma, is rated under the criteria for 
evaluating facial muscle injuries as contained in 38 C.F.R. § 
4.73, Diagnostic Code 5325.  Diagnostic Code 5325, provides 
that when there is a muscle injury to the facial muscles, 
consideration should be given to injury to the cranial 
nerves.  Evaluation of functional impairment should be done 
through application of 38 C.F.R. § 4.124a, Diagnostic Code 
8207 (1998), for rating disability due to seventh (facial) 
cranial nerve neuropathy, or through 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998), for rating disability due to 
disfiguring scar, etc.  A minimal evaluation of 10 percent is 
warranted if there is interference to any extent with 
mastication.  The RO has also rated the veteran's disability 
under the criteria for rating fifth (trigeminal) cranial 
nerve paralysis, under 38 C.F.R. § 4.124a, Diagnostic Code 
8205.  (Disability from lesions of the peripheral portions of 
the first, second, third, fourth, sixth, and eighth nerves 
will be rated under diagnostic codes pertaining to evaluation 
of disability of the organs of special sense; as these 
cranial nerves were all found to be normal on neurological 
examination in August 1997, and because the veteran's visual 
and audial impairment are not issues that have been developed 
for appellate review, these will not be discussed any further 
in this decision.)

38 C.F.R. § 4.124a, Diagnostic Code 8207, provides that 
evaluation of seventh (facial) cranial nerve paralysis is 
dependent upon the relative degree of loss of innervation of 
the facial muscles.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 20 percent evaluation 
requires severe incomplete paralysis.  A 30 percent 
evaluation requires complete paralysis.  

38 C.F.R. § 4.124a, Diagnostic Code 8299-8307, pertains to 
seventh (facial) cranial nerve neuritis, and provides that 
facial nerve neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbances and constant pain (at 
times excruciating) is rated on the scale provided for the 
evaluation of injury of the nerve involved with a maximum 
rating equal to the evaluation for severe incomplete 
paralysis of that nerve.  The maximum rating which may be 
assigned for neuritis which is not characterized by these 
organic changes will be an evaluation equal to the evaluation 
for moderate incomplete paralysis.  The scale for the 
evaluation of injury of the seventh (facial) cranial nerve is 
found in Diagnostic Code 8207 (see above).

38 C.F.R. § 4.124a, Diagnostic Code 8299-8407, pertains to 
seventh (facial) cranial nerve neuralgia, and states that 
facial nerve neuralgia is usually characterized by dull and 
intermittent pain.  When it occurs in a typical distribution 
so as to identify the nerve involved, it is rated on the 
scale provided for the evaluation of the injury of that nerve 
with a maximum evaluation equal to the rating for moderate 
incomplete paralysis of the nerve.  The scale for the 
evaluation of injury of the fifth cranial nerve is found in 
Diagnostic Code 8207 (see above).

38 C.F.R. § 4.124a, Diagnostic Code 8205, provides that 
evaluation of fifth (trigeminal) cranial nerve paralysis, is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  A 10 percent evaluation is warranted for 
moderate incomplete paralysis.  A 30 percent evaluation 
requires severe incomplete paralysis. 

38 C.F.R. § 4.124a, Diagnostic Code 8299-8305, pertains to 
fifth cranial nerve neuritis, and provides that cranial nerve 
neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances and constant pain (at times 
excruciating) is rated on the scale provided for the 
evaluation of injury of the nerve involved with a maximum 
rating equal to the evaluation for severe incomplete 
paralysis of that nerve.  The maximum rating which may be 
assigned for neuritis which is not characterized by these 
organic changes will be an evaluation equal to the evaluation 
for moderate incomplete paralysis.  The scale for the 
evaluation of injury of the fifth cranial nerve is found in 
Diagnostic Code 8205 (see above).

38 C.F.R. § 4.124a, Diagnostic Code 8299-8405, pertains to 
fifth cranial nerve neuralgia, and states that cranial nerve 
neuralgia is usually characterized by dull and intermittent 
pain.  When it occurs in a typical distribution so as to 
identify the nerve involved, it is rated on the scale 
provided for the evaluation of the injury of that nerve with 
a maximum evaluation equal to the rating for moderate 
incomplete paralysis of the nerve.  The scale for the 
evaluation of injury of the fifth cranial nerve is found in 
Diagnostic Code 8205 (see above).

The objective medical evidence shows that the service-
connected residuals of fracture of the veteran's right zygoma 
is manifest on objective medical examination by two well-
healed old fractures of the right zygomatic arch in the mid-
portion and posterior aspect of the arch, with no other bony 
abnormalities and no observed swelling or hemorrhage of the 
surrounding soft tissues (demonstrated on X-ray and CT scan).  
The evaluation also shows that there was no tissue adhesion, 
tendon damage, bone damage, or damage to the joints and 
nerves, and that the veteran had good strength of his facial 
muscles with no evidence of muscle herniation.  He displayed 
normal head posture and full range of motion, though he was 
observed to give some effort to fully flex.  There were no 
scars or facial deformity secondary to the old fracture 
injury, nor was there any submandibular or cervical 
adenopathy.  Both of the veteran's osteomeatal complexes 
displayed clear paranasal sinuses without soft tissue 
obstructions of either.  The findings of the August 1997 VA 
evaluation his cranial nerves shows that his subjective zone 
of right facial pain extended beyond the area served by the 
fifth (trigeminal) cranial nerve, such that the examiner 
found it difficult to attribute all of his claimed symptoms 
to trigeminal nerve damage.  The physician also stated that 
the veteran's complaints were somewhat exaggerated, but that 
it was reasonable to conclude that he had facial pain 
persisting after a skeletal injury which may or may not 
involve the root of the trigeminal nerve, but that there was 
no specific test which could be conducted to evaluate the 
trigeminal nerve. 

As there simply is no evidence of nerve paralysis or loss of 
innervation of the facial muscles due to an injured facial or 
trigeminal nerve, and because there is no disabling facial 
scar secondary to the right zygoma fracture which occurred 
during active duty, the veteran's disability must be rated 
solely based on his subjective accounts of right facial pain.  
The neurologist who evaluated the veteran in August 1997 
concluded that his subjective zone of right facial pain 
extended beyond the area served by the fifth (trigeminal) 
cranial nerve, such that the examiner found it difficult to 
attribute all of his claimed symptoms to trigeminal nerve 
damage.  38 C.F.R. § 4.124a, Diagnostic Codes 8299-8305, 
8299-8405, 8299-8307, and 8299-8407 requires that the 
neurological symptoms appear in a typical distribution such 
that the nerve involved could be identified.  In the present 
case the veteran's subjective symptoms could not be 
attributed to any specific nerve, and the examining 
neurologist was unable to present a conclusive opinion as to 
whether or not the symptoms were even neurologic in origin, 
other than there was definitely some painful symptoms that 
were secondary to the old fracture of the right zygoma.  
Thus, application of 38 C.F.R. § 4.124a, Diagnostic Codes 
8299-8305, 8299-8405, 8299-8307, and 8299-8407 would not be 
appropriate for the case on appeal.  However, as the facts of 
the case show that the veteran complained of right facial 
pain which was aggravated by chewing, the most appropriate 
schedule to apply to evaluate his right facial pain would be 
the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5325, 
which permits the assignment of at least a 10 percent 
evaluation for symptomatology which presents interference to 
any extent with mastication.  An award of a rating in excess 
of 10 percent is not warranted, however, because such ratings 
require objective evidence demonstrative of severe incomplete 
paralysis, or neuritis characterized by loss of reflexes, 
muscle atrophy, sensory disturbances and constant pain (and 
not merely constant pain by itself as the sole disabling 
symptom, as in the present case), or neuralgia which occurs 
in a typical distribution so as to identify the nerve 
involved.  See Diagnostic Codes 5325, 8205, 8207, 8299-8305, 
8299-8405, 8299-8307, 8299-8407.

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation in excess of 10 percent for 
his service-connected right facial pain, residual of 
fracture, right zygoma.  Because the evidence in this case is 
not approximately balanced, the benefit-of-the-doubt doctrine 
does not apply, and the claim for an increase rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 
(1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 10 percent for service-
connected right facial pain, residual of fracture, right 
zygoma, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

